Citation Nr: 1420746	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-45 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a special processing unit at the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), known as the Tiger Team.  Jurisdiction over the case remains with the Waco, Texas RO.  

The Board has reviewed the Veteran's Virtual VA file and notes that a February 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required in order to obtain a VA examination and medical opinion which addresses whether the Veteran's service-connected disabilities preclude locomotion without the aid of assistive devices, inform the Veteran of the revised VA regulations for specially adapted housing, and obtain VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the revised VA regulations for specially adapted housing that became effective on October 25, 2010. 75 Fed. Reg. 57,861-62 (September 23, 2010).  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the VA North Texas Health Care System in Dallas, Texas dated since February 2008.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

3.  After all available records have been associated with the claims file and/or Virtual VA e-folder, schedule the Veteran for a VA examination to determine his eligibility for specially adapted housing at a VA medical facility.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* The Veteran is service-connected for the following disabilities: amputation above the knee of the right leg, 80 percent disabling; gunshot wound of the left thigh, involving Muscle Groups XIII and XIV, 30 percent disabling; unfavorable ankylosis of the right index finger, 10 percent disabling; incomplete paralysis of the left posterior tibial nerve, 10 percent disabling; tinnitus, 10 percent disabling; high frequency hearing loss, 0 percent disabling; and shell fragment wound scars of the right upper extremity, right buttocks, and abdomen, 0 percent disabling.  He has a combined disability evaluation for compensation purposes of 100 percent.  

* The Veteran is also in receipt of special monthly compensation under 38 C.F.R. § 1114(k) and 38 C.F.R. § 3.350(a) for anatomical loss of one foot and special monthly compensation based on aid and attendance.  

* VA outpatient treatment records dated November 2010 note that the Veteran walks with the aid of two crutches as he has an artificial right leg.  The VA physician indicated that the Veteran's gait is very slow without the use of the crutches.  

* In an August 2009 statement, the Veteran's attending physician stated that due to the Veteran's service-connected disabilities, he has difficulty ambulating, has an unsteady gait, and cannot perform any activities of daily living.  

All indicated tests and studies must be performed.  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that, the Veteran's service-connected disabilities, alone, result in either the following:

(1) the loss or loss of use of his both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or

(2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or 

(3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair;

or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow.  

The term preclude locomotion means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.).  All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



